Citation Nr: 0315115	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho




THE ISSUE

Entitlement to a compensable evaluation for patent ductus 
arteriosus.




REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

Previously, the veteran's claim was denied in a January 2000 
Board decision, and the veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an order issued in December 2000, the Court granted a 
joint motion of the Secretary of Veterans Appeals and the 
veteran, vacated the January 2000 decision, and remanded the 
matter to the Board.  In May 2001, the Board remanded this 
case to the RO.  Subsequently, in March 2002, the Board 
requested additional medical development under the provisions 
of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

The Board has reviewed the evidence of record and observes 
that the development requested by the Board in March 2002 has 
been completed, and the claims file now includes a 
comprehensive VA heart examination report and other new 
medical records.  In March 2003, the Board provided notice of 
the development to the veteran, as required by Rule of 
Practice 903.  67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903 (2002)).  In May 2003, the 
veteran's representative submitted a brief statement, in 
which she noted only that no further evidence would be 
submitted.

Subsequently, in Disabled American Veterans v. Principi, No. 
02-7304 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allows the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction, here the Boise VARO, for initial consideration 
and without having to obtain the claimant's waiver.  Also, 
the Federal Circuit determined that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), which provides "no less than 30 
days to respond to notice," is contrary to 38 U.S.C.A. 
§ 5103(b) (West 2002), which provides the claimant one year 
to submit evidence.  This section was also invalidated.

To date, the newly obtained evidence has not been considered 
by the RO, and the veteran has not in any way waived RO 
consideration of this evidence.  In view of the Federal 
Circuit decision and so as to provide every consideration to 
the veteran's claim without taking action that might 
prejudice his appeal, the Board observes that additional due 
process requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159,3.326(a) (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the veteran's current 
claim.  Specifically, the RO should 
notify the veteran of the type of 
evidence needed to substantiate his claim 
and explain the relative duties of the 
veteran and the VA in obtaining such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

2.  After allowing the veteran the 
appropriate period of time in which to 
respond, the RO should readjudicate the 
claim of entitlement a compensable 
evaluation for patent ductus arteriosus.  
If the claim remains denied or only 
partially granted, the RO should then 
issue a Supplemental Statement of the 
Case addressing this claim.  This 
Supplemental Statement of the Case should 
address the evidence added to the claims 
file since the issuance of the November 
2001 Supplemental Statement of the Case 
and should include the recently enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


